        Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


PATRICIA WIRTHWEIN, Individually and          Case No.
On Behalf of All Others Similarly Situated,

                            Plaintiff,        CLASS ACTION COMPLAINT FOR
                                              VIOLATIONS OF THE FEDERAL
              v.                              SECURITIES LAWS

MEREDITH CORPORATION, THOMAS
H. HARTY, and JOSEPH CERYANEC,                JURY TRIAL DEMANDED

                            Defendants.
            Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 2 of 25



       Plaintiff Patricia Wirthwein (“Plaintiff”), individually and on behalf of all others

similarly situated, by and through her attorneys, alleges the following upon information and

belief, except as to those allegations concerning Plaintiff, which are alleged upon personal

knowledge. Plaintiff’s information and belief is based upon, among other things, her counsel’s

investigation, which includes without limitation: (a) review and analysis of regulatory filings

made by Meredith Corporation (“Meredith” or the “Company”) with the United States (“U.S.”)

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

media reports issued by and disseminated by Meredith; and (c) review of other publicly available

information concerning Meredith.

                       NATURE OF THE ACTION AND OVERVIEW
       1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired Meredith securities between May 10, 2018 and September 4, 2019, inclusive (the

“Class Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange

Act of 1934 (the “Exchange Act”).

       2.       Meredith is a media company that distributes content through print, digital,

mobile, video, and broadcast television. It operates under two business segments, national media

and local media. In January 2018, Meredith acquired Time Inc. (“Time”) for $3.2 billion.

       3.       On September 5, 2019, the Company stated that it expected fiscal 2020 adjusted
EBITDA in the range of $640 million to $675 million, which is well below analysts’

expectations of $793 million. Meredith planned to increase spending to improve operations of

Time because the business was not as profitable as expected.

       4.       On this news, the Company’s share price fell $10.14 per share, or over 23%, to

close at $33.68 per share on September 5, 2019, on unusually high trading volume.

       5.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) the Time,

Inc. acquisition was not as profitable as the Company had claimed; (2) that the Company would



                                    CLASS ACTION COMPLAINT
                                               1
             Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 3 of 25



incur additional costs for strategic investments to improve the Time business; (3) that, as a result,

the Company’s earnings would be materially and adversely impacted; and (4) that, as a result of

the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects, were materially misleading and/or lacked a reasonable basis.

        6.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                 JURISDICTION AND VENUE
        7.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District. In addition, the Company has offices in this

District.

        10.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                            PARTIES
        11.      Plaintiff Patricia Wirthwein, as set forth in the accompanying certification,

incorporated by reference herein, purchased Meredith securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading



                                    CLASS ACTION COMPLAINT
                                               2
           Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 4 of 25



statements and/or material omissions alleged herein.

          12.   Defendant Meredith is incorporated under the laws of Iowa with its principal

executive offices located in Des Moines, Iowa. Meredith’s common stock trades on the New

York Stock Exchange (“NYSE”) under the symbol “MDP.”

          13.   Defendant Thomas H. Harty (“Harty”) was, at all relevant times, the Chief

Executive Officer (“CEO”) and a Director of the Company.

          14.   Defendant Joseph Ceryanec (“Ceryanec”) was, at all relevant times, the Chief

Financial Officer (“CFO”) of the Company.

          15.   Defendants Harty and Ceryanec (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.         The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.
                              SUBSTANTIVE ALLEGATIONS

                                          Background

          16.   Meredith is a media company that distributes content through print, digital,

mobile, video, and broadcast television. It operates under two business segments, national media

and local media. In January 2018, Meredith acquired Time for $3.2 billion.




                                   CLASS ACTION COMPLAINT
                                              3
          Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 5 of 25



                                 Materially False and Misleading
                            Statements Issued During the Class Period

        17.       The Class Period begins on May 10, 2018. On that day, the Company announced

its third quarter 2018 financial results in a press release, stating:
        Looking more closely at Meredith’s fiscal 2018 third-quarter results
        compared to the prior-year quarter:

                 Meredith recorded pre-tax special items of $170 million, primarily
                  comprised of restructuring, financing and transaction costs related to its
                  acquisition of Time Inc. As a result, Meredith reported a loss from
                  continuing operations of $95 million and a net loss of $110 million,
                  compared to net earnings of $40 million.

                 Excluding special items, earnings from continuing operations were $33
                  million, compared to $40 million. (See Tables 1-5 for supplemental
                  disclosures regarding non-GAAP financial measures.)

                 Adjusted EBITDA was $111 million, compared to $83 million.

                 Total company revenues from continuing operations were $649 million,
                  compared to $425 million.

        18.       On May 15, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended March 31, 2018, affirming the previously reported financial results. Regarding the

Time acquisition, the report stated, in relevant part:
        On January 31, 2018, Meredith completed its acquisition of all the outstanding
        shares of Time Inc. (Time) for $18.50 per share, for a total transaction value
        of $3.2 billion, including the repayment of Time’s outstanding debt. As a result,
        Time has become a wholly owned subsidiary of Meredith. The combination of
        Meredith and Time creates a premier media and marketing company serving 175
        million American consumers that’s positioned for growth across industry-leading
        digital, television, print, video, mobile, and social platforms. Combined,
        Meredith’s brands now have a readership of more than 120 million and paid
        circulation of nearly 45 million, with leading positions in celebrity, food, lifestyle,
        parenting, and home content creation, as well as enhanced positions in the beauty,
        fashion, and luxury advertising categories. The majority of Time’s operations are
        reported in Meredith’s national media segment. February 1, 2018, was the first
        day of operations for the combined company.

        Meredith anticipates generating over $500 million in annual cost synergies within
        the first two full years of combined operations. Approximately half of these
        savings are expected to come from reductions in headcount, and the remaining



                                     CLASS ACTION COMPLAINT
                                                4
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 6 of 25



       half from savings in vendor contracts, real estate, and other non-headcount-related
       activities. The Company currently estimates that it will incur costs of
       approximately $300 million related to integration, which include severance and
       portfolio alignments, to achieve these synergies. These costs are expected to be
       spread evenly between the first two years of operations. The Company continues
       to fully develop its integration plan.

       19.        On August 10, 2018, the Company announced its fourth quarter and full year

2018 financial results and touted the purported benefits of the Time acquisition. In a press

release, the Company stated, in relevant part:
       “We have positioned Meredith Corporation on a growth track not realizable
       absent this acquisition, while continuing to pay a very attractive dividend to our
       shareholders,” said Meredith Corporation Executive Chairman Stephen M. Lacy.
       “In fiscal 2018, we continued to strengthen our leading national and local media
       brands while adding powerful new brands such as People, InStyle, Southern
       Living and Real Simple, creating the most attractive portfolio in the marketplace.”

                                                 ***

       “Our legacy Meredith businesses continue to perform in-line with our
       expectations, and we are very pleased with the progress being made on integrating
       the acquired Time Inc. properties,” said Meredith Corporation President and CEO
       Tom Harty. “We expect to see meaningful improvement in advertising results for
       the acquired Time Inc. brands during fiscal 2019. We are on track to deliver more
       than $500 million of annual synergies in the first two full years of operations.
       These synergies are already being reflected in our results as we significantly
       improved adjusted EBITDA margins year-over-year in our National Media Group
       in the fourth quarter of fiscal 2018. We expect significant margin improvement in
       fiscal 2019 as well. (See Tables 4-5.)

       “Given the progress made on synergy achievement and asset divestitures, we
       expect to achieve our goals of reducing debt by $1 billion by the end of fiscal
       2019 and generating $1 billion of adjusted EBITDA in fiscal 2020,
       meaningfully contributing to total shareholder return,” added Harty.

       FISCAL 2018 FULL-YEAR REVIEW

       Meredith continued to aggressively execute a series of well-defined strategic
       initiatives in fiscal 2018 to generate growth in revenue and operating profit, and
       increase shareholder value over time. These included:

       1)        The transformational acquisition of Time Inc., which:

                 Creates an unparalleled portfolio of national media brands with
                  greater scale and efficiency . . .



                                    CLASS ACTION COMPLAINT
                                               5
          Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 7 of 25



                 Advances Meredith’s digital position by adding significant scale . . .

                 Accelerates consumer revenue diversification and growth – Meredith
                  expects more than 45 percent of fiscal 2019 National Media Group
                  revenues to be generated from high margin consumer-related sources,
                  including subscription activities, brand licensing and e-commerce.

                 Enhances financial scale and flexibility – Meredith anticipates
                  generating annual cost synergies exceeding $500 million in the first two
                  full years of combined operations. Meredith has an excellent track record
                  of achieving cost synergies with prior acquisitions, and is confident in its
                  ability to optimize the cost structure of the combined business.

        20.       On September 4, 2018, the Company filed its annual report on Form 10-K for the

period ended June 30, 2018 (the “2018 10-K”), affirming the previously reported financial

results. Regarding the ability to realize the purported benefits of the Time acquisition, the 2018

10-K stated under “Risk Factors,” in relevant part:
        The Company may fail to realize all of the anticipated benefits of the
        acquisition of Time, those benefits may take longer to realize than expected,
        or the Company may encounter significant difficulties in integrating Time’s
        business into our operations. If the acquisition does not achieve its intended
        cost savings results, the business, financial condition, and results of
        operations could be materially and adversely affected. Although the Company
        currently estimates annual cost synergies in excess of $500 million within the first
        two full years of combined operation and incurring costs to achieve those
        synergies of approximately $300 million spread evenly between the first two
        years of operation, actual synergies and cost savings could differ materially from
        our current expectations. Our ability to realize the anticipated benefits resulting
        from the acquisition of Time, including anticipated synergies, will depend, to a
        large extent, on our ability to integrate Time’s business into our existing
        operations. In addition, these synergies and cost savings are based on estimates
        and assumptions made that are inherently uncertain, and are subject to significant
        business, economic, and competitive uncertainties and contingencies, all of which
        are difficult to predict and many of which are beyond our control.

        21.       Moreover, regarding costs associated with the Time acquisition, the 2018 10-K

stated, in relevant part:
        Significant costs associated with the acquisition will be incurred. We have
        incurred and will incur substantial expenses as a result of the acquisition of Time
        including expenses in connection with coordinating the businesses, operations,
        policies, and procedures. These expenses include expenses we will incur in
        connection with achieving synergies, and expenses associated with the new



                                      CLASS ACTION COMPLAINT
                                                 6
          Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 8 of 25



        indebtedness that we incurred in connection with the acquisition. While we have
        assumed that a certain level of integration expenses will be incurred, factors
        beyond our control could affect the total amount or the timing of these expenses.
        Many of the expenses that will be incurred, by their nature, are difficult to
        estimate accurately.

        22.       On November 7, 2018, the Company announced its first quarter 2019 financial

results in a press release that stated, in relevant part:
        Compared to the prior year period:

                 Total Company revenues from continuing operations grew more than 90
                  percent to $757 million, and total advertising related revenues more than
                  doubled to $423 million.

                 Earnings from continuing operations, including special items in both
                  periods, were $16 million, compared to $33 million. Meredith recorded
                  $14 million of net special items in the first quarter of fiscal 2019,
                  primarily related to restructuring and integration costs.

                 Excluding special items, earnings from continuing operations were $30
                  million, compared to $31 million. (See Tables 1-4 for supplemental
                  disclosures regarding non-GAAP financial measures.)

                 Adjusted EBITDA more than doubled to $143 million.

        “We are off to a strong start in fiscal 2019, delivering results that exceeded
        expectations,” said Meredith Corporation President and Chief Executive Officer
        Tom Harty. “Performance was driven by record demand for political advertising
        in our Local Media Group, and improved sequential comparable print advertising
        performance along with strong expense discipline in our National Media Group.
        As a result, we delivered significantly improved year-over-year adjusted EBITDA
        and margins, which we expect will continue through fiscal 2019.

        “Looking ahead to the second fiscal quarter, we see continued record political
        advertising in our Local Media Group and continued improving advertising
        performance in our National Media Group,” Harty added. “We continue to expect
        to achieve our goals of reducing debt by $1 billion by the end of fiscal 2019 and
        generating $1 billion of adjusted EBITDA in fiscal 2020, meaningfully
        contributing to total shareholder return.”

        23.       On November 9, 2018, the Company filed its quarterly report on September 30,

2018, affirming the previously reported financial results.

        24.       On February 11, 2019, the Company announced its second quarter 2019 financial

results in a press release that stated, in relevant part:


                                      CLASS ACTION COMPLAINT
                                                 7
          Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 9 of 25



        Compared to the prior year period:

                 Total Company revenues from continuing operations more than doubled to
                  $854 million.

                 Total advertising related and consumer related revenues each also more
                  than doubled to $489 million, and $337 million, respectively.

                 Earnings from continuing operations, which includes special items in both
                  periods, were $87 million compared to $159 million. The prior year results
                  reflected a benefit of $133 million from the passage of the “Tax Cuts and
                  Jobs Act of 2017” in December 2017. Earnings per share from continuing
                  operations were $1.43 compared to $3.49. Meredith recorded a net after-
                  tax charge of $5 million related to special items in the second quarter of
                  fiscal 2019.

                 Excluding special items in both periods, earnings from continuing
                  operations increased to $92 million compared to $52 million, and earnings
                  per share increased to $1.53 compared to $1.14. (See Tables 1-3 for
                  supplemental disclosures regarding non-GAAP financial measures.)

                 Adjusted EBITDA more than doubled to $231 million compared to $85
                  million. Adjusted earnings per share increased to $2.55 compared to
                  $1.34. (See Tables 1-3 for supplemental disclosures regarding non-GAAP
                  financial measures.)

        “We were pleased to deliver stronger-than-expected revenue, profit and related
        margin performance in the first half of fiscal 2019, and we are excited about our
        significantly improved second half advertising outlook,” said Meredith
        Corporation President and Chief Executive Officer Tom Harty. “In addition, due
        to strong Company performance so far in fiscal 2019 and proceeds from non-
        strategic asset sales, we have reduced debt by $700 million, well on our way to
        delivering our $1 billion debt reduction goal. We also grew our dividend by 5.5
        percent, and renewed both our robust brand licensing program at Walmart and our
        station affiliations for all five of our FOX markets with favorable terms.”

        25.       The same day, the Company filed its quarterly report on Form 10-Q for the period

ended December 31, 2018, affirming the previously reported financial results.

        26.       On May 10, 2019, the Company announced its third quarter 2019 financial results

in a press release that stated, in relevant part:
        Compared to the prior-year period:

                 Total Company revenues from continuing operations grew 14 percent to
                  $743 million.



                                      CLASS ACTION COMPLAINT
                                                 8
        Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 10 of 25



                Total advertising related and consumer related revenues rose in the
                 double-digits.

                Earnings from continuing operations, which includes special items in both
                 periods, were $28 million, compared to a loss of $95 million. Meredith
                 recorded $15 million of net after-tax special items in the third quarter of
                 fiscal 2019, primarily related to restructuring and integration costs. Results
                 in the prior-year period reflected $128 million of net after-tax special
                 items, primarily comprised of restructuring, transaction, and financing
                 costs related to its acquisition of Time Inc. Earnings per share from
                 continuing operations were $0.20 compared to a loss per share of $2.41.

                Excluding special items in both periods, earnings from continuing
                 operations increased 29 percent to $43 million compared to $33 million,
                 and earnings per share increased to $0.52 from $0.45. (See Tables 1-3 for
                 supplemental disclosures regarding non-GAAP financial measures.)

                Adjusted EBITDA grew 43 percent to $160 million compared to $112
                 million. Adjusted earnings per share increased to $1.52 from $1.11. (See
                 Tables 1-3 for supplemental disclosures regarding non-GAAP financial
                 measures.)

                                                 ***

       Harty continued: “Looking to the fourth quarter, we see revenue trends pacing
       ahead of our expectations, including continued improvement in National Media
       Group advertising revenues. At the same time, we are making strategic
       investments in our portfolio and capabilities, including new digital platforms,
       more robust video production and initiatives to grow consumer related revenues
       such as Apple News+, subscription acquisition, and our e-commerce activities.
       We remain focused on successfully integrating our acquisition of Time and have
       already delivered on a majority of the stated synergies.

       “As a result, we believe it will take longer than originally anticipated to achieve
       the remainder of the synergies due to investment spending to grow the business;
       retaining certain employees longer than anticipated to ensure business continuity;
       and operating the Assets Held for Sale longer than expected. However we remain
       confident we will achieve our $550 million cost synergy goal by the end of fiscal
       2020,” Harty concluded.

(Emphasis added.)

       27.       On May 14, 2019, the Company filed its quarterly report on Form 10-Q for the

period ended March 31, 2019, affirming the previously reported financial results.

       28.       On August 29, 2019, the Company filed a Notification of Late Filing on Form




                                     CLASS ACTION COMPLAINT
                                                9
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 11 of 25



12b-25 with the SEC stating that it was unable to timely file its annual report for fiscal 2019. The

Form stated, in relevant part:
       Meredith Corporation (Meredith or the Company) is unable, without unreasonable
       effort or expense, to file its Annual Report on Form 10-K for the fiscal year ended
       June 30, 2019, within the prescribed time period because it requires additional
       time to complete its financial statements and its assessment of the Company’s
       internal control over financial reporting; accordingly, the Company’s independent
       registered accounting firm, KPMG LLP, has not yet completed its audits of the
       Company’s financial statements and the Company’s internal control over
       financial reporting as of June 30, 2019. Meredith anticipates that it will file its
       Annual Report on Form 10-K for the fiscal year ended June 30, 2019, as soon as
       possible and within the fifteen-day grace period provided by Rule 12b-25 of the
       Securities Exchange Act of 1934, as amended.

       29.       The above statements identified in ¶¶ 17-28 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) the Time,

Inc. acquisition was not as profitable as the Company had claimed; (2) that the Company would

incur additional costs for strategic investments to improve the Time business; (3) that, as a result,

the Company’s earnings would be materially and adversely impacted; and (4) that, as a result of

the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects, were materially misleading and/or lacked a reasonable basis.

                           Disclosures at the End of the Class Period
       30.       On September 5, 2019, the Company expected fiscal 2020 adjusted EBITDA in

the range of $640 million to $675 million, which is well below analysts’ expectations of $793

million. Meredith planned to increase spending to improve operations of Time because the

business was not as profitable as expected. In a press release announcing fiscal 2019 financial

results, the Company stated, in relevant part:
       Looking more closely at fiscal 2019 full-year results compared to the prior
       year:

                Total Company revenues from continuing operations were up more than
                 40 percent to a record $3.2 billion.




                                    CLASS ACTION COMPLAINT
                                               10
 Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 12 of 25



      Total Company advertising related and consumer related revenues
       recorded double-digit growth.

      Earnings from continuing operations, which includes special items in both
       periods, were $129 million, compared to $114 million. Meredith recorded
       $94 million of net after-tax special items in fiscal 2019, primarily related
       to restructuring and integration costs related to the Time Inc. acquisition,
       and a non-cash impairment charge related to certain trademarks. Earnings
       per share from continuing operations were $1.12 compared to $1.79.

      Earnings from continuing operations before special items increased 51
       percent to $223 million, compared to $148 million, and increased on a per
       share basis to $3.19 from $2.54. (See Tables 1-3 for supplemental
       disclosures regarding non-GAAP financial measures.)

      Adjusted EBITDA was $706 million compared to $423 million. Adjusted
       earnings per share increased to $7.24 from $4.67.

                                      ***

“Without a doubt, the Time Inc. acquisition has dramatically improved our
competitive position in the marketplace, lifting Meredith from the #4 player to
#1,” said Harty. “That said, we begin fiscal 2020 at a lower profit point than
originally expected. In addition, we are planning strategic investments to further
strengthen our performance and maximize shareholder value over time. Both of
these factors contribute to a reset of our financial expectations in the outlook
we’re providing.”

                                      ***

For full-year fiscal 2020, Meredith expects:

      Total Company revenues to range from $3.0 billion to $3.2 billion.

      Earnings from continuing operations, including non-cash depreciation and
       amortization of approximately $220 million and net interest expense of
       approximately $150 million, to range from $197 million to $212 million,
       and from $2.58 to $2.88 on a per share basis. These amounts do not
       include special items. Actual results may include special items that have
       not yet occurred and are difficult to predict with reasonable certainty at
       this time.

      Adjusted EBITDA to range from $640 million to $675 million, and
       adjusted earnings per share to range from $5.75 to $6.20. This includes
       approximately $50 million of planned strategic investments. (See Tables
       4-5 for supplemental disclosures.)




                           CLASS ACTION COMPLAINT
                                      11
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 13 of 25



                Additionally, Meredith expects to generate approximately $75 million of
                 proceeds from its remaining Assets Held for Sale and intends to use that
                 cash for further debt reduction.

       31.       On this news, the Company’s share price fell $10.14 per share, or over 23%, to

close at $33.68 per share on September 5, 2019, on unusually high trading volume.

                               CLASS ACTION ALLEGATIONS
       32.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Meredith securities between May 10, 2018 and September 4,

2019, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       33.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Meredith’s common shares actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Meredith common stock

were traded publicly during the Class Period on the NYSE. Record owners and other members

of the Class may be identified from records maintained by Meredith or its transfer agent and may

be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       34.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       35.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

       36.       Common questions of law and fact exist as to all members of the Class and



                                    CLASS ACTION COMPLAINT
                                               12
           Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 14 of 25



predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Meredith; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          37.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
          38.     The market for Meredith’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Meredith’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Meredith’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to Meredith, and have been damaged thereby.

          39.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Meredith’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially



                                      CLASS ACTION COMPLAINT
                                                 13
          Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 15 of 25



false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Meredith’s business, operations, and prospects as alleged herein.

         40.   At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Meredith’s financial well-being and prospects. These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         41.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         42.   During the Class Period, Plaintiff and the Class purchased Meredith’s securities at
artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                 SCIENTER ALLEGATIONS
         43.   As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced



                                   CLASS ACTION COMPLAINT
                                              14
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 16 of 25



in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Meredith, their control

over, and/or receipt and/or modification of Meredith’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning Meredith, participated in the fraudulent scheme

alleged herein.
                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

       44.        The market for Meredith’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Meredith’s securities traded at artificially inflated prices during the Class Period. On
April 15, 2019, the Company’s share price closed at a Class Period high of $60.44 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Meredith’s securities and market

information relating to Meredith, and have been damaged thereby.

       45.        During the Class Period, the artificial inflation of Meredith’s shares was caused

by the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the
Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Meredith’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Meredith and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.




                                     CLASS ACTION COMPLAINT
                                                15
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 17 of 25



       46.     At all relevant times, the market for Meredith’s securities was an efficient market

for the following reasons, among others:

       (a)     Meredith shares met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

       (b)     As a regulated issuer, Meredith filed periodic public reports with the SEC and/or

the NYSE;

       (c)     Meredith regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Meredith was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.        Each of these reports was publicly

available and entered the public marketplace.

       47.     As a result of the foregoing, the market for Meredith’s securities promptly

digested current information regarding Meredith from all publicly available sources and reflected

such information in Meredith’s share price. Under these circumstances, all purchasers of

Meredith’s securities during the Class Period suffered similar injury through their purchase of

Meredith’s securities at artificially inflated prices and a presumption of reliance applies.

       48.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment



                                    CLASS ACTION COMPLAINT
                                               16
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 18 of 25



decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.
                                        NO SAFE HARBOR

        49.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Meredith who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        50.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        51.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Meredith’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.



                                      CLASS ACTION COMPLAINT
                                                 17
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 19 of 25



       52.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Meredith’s securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       53.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Meredith’s financial

well-being and prospects, as specified herein.

       54.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Meredith’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Meredith and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       55.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,



                                      CLASS ACTION COMPLAINT
                                                 18
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 20 of 25



projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       56.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Meredith’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       57.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Meredith’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Meredith’s securities during the Class Period at artificially high prices and were

damaged thereby.



                                    CLASS ACTION COMPLAINT
                                               19
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 21 of 25



        58.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Meredith was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Meredith securities,

or, if they had acquired such securities during the Class Period, they would not have done so at

the artificially inflated prices which they paid.

        59.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        60.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        61.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        62.     Individual Defendants acted as controlling persons of Meredith within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements



                                     CLASS ACTION COMPLAINT
                                                20
         Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 22 of 25



to be corrected.

        63.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        64.    As set forth above, Meredith and Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;
        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.
///

///

///

///

///




                                    CLASS ACTION COMPLAINT
                                               21
        Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 23 of 25



                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.
Dated: September 6, 2019                    GLANCY PRONGAY & MURRAY LLP

                                            By: s/ Lesley F. Portnoy
                                            Lesley F. Portnoy (LP-1941)
                                            230 Park Ave., Suite 530
                                            New York, New York 10168
                                            Telephone: (212) 682-5340
                                            Facsimile: (212) 884-0988
                                            Email: lportnoy@glancylaw.com

                                                   -and-

                                            Lionel Z. Glancy
                                            Robert V. Prongay
                                            Charles H. Linehan
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160
                                            Email: info@glancylaw.com

                                            LAW OFFICES OF HOWARD G. SMITH
                                            Howard G. Smith
                                            3070 Bristol Pike, Suite 112
                                            Bensalem, PA 19020
                                            Telephone: (215) 638-4847
                                            Facsimile: (215) 638-4867

                                            Attorneys for Plaintiff Patricia Wirthwein




                                  CLASS ACTION COMPLAINT
                                             22
Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 24 of 25
Case 1:19-cv-08340-GBD Document 1 Filed 09/06/19 Page 25 of 25



      Patricia Wirthwein's Transactions in Meredith Corporation
                               (MDP)
        Date     Transaction Type      Quantity       Unit Price
     8/16/2019        Bought               100        $44.5400
